Citation Nr: 0927394	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-44 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for a service-
connected right lower parietal scalp scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was the subject of a Board remand dated in June 
2007.
     

FINDING OF FACT

The Veteran has no current ascertainable residuals of a 
service-connected scar of the right lower parietal scalp.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
service-connected scar of the right lower parietal scalp are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.31 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (as in effect from August 30, 2002, for 
claims filed prior to October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  




Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

January 2004 and June 2007 VCAA letters generally explained 
to the Veteran the evidence necessary to substantiate the 
claim for an increased rating for his service-connected right 
lower parietal scalp scar.  These letters also informed him 
of his and VA's respective duties for obtaining evidence.  In 
addition, the June 2007 VCAA notice letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

However, the Court has stated that nothing in law or common 
sense supports a conclusion that the Court should put on 
blinders and ignore the 'extensive administrative appellate 
process' or a conclusion that a notice error prior to the 
initial decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant.  See Vazquez-
Flores, 22 Vet. App. 37 (2008).  

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information. 
However, as will be discussed at greater length below, there 
are no currently ascertainable residuals of the Veteran's 
service-connected right lower parietal scalp scar.  Thus, a 
noncompensable rating is mandated, and, in the context of the 
facts of this case, there is no further benefit that could 
flow to the Veteran as a result of more extensive VCAA 
notice.  Consequently, the Board finds that any deficiency in 
VCAA notice in this matter, particularly to include the type 
of additional detailed notice required pursuant to Vazquez, 
constitutes no more than non-prejudicial error.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice required by Dingess/Hartman was not 
completed prior to the initial adjudication, the claim has 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records.  There are no identified records 
of pertinent post-service treatment.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claim.

With respect to the VA examinations provided, the Board notes 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this matter, VA examinations in February 2005 and 
April 2009 were provided.  The examination reports reflect a 
review of the claims file and a detailed and well-reported 
examination of the Veteran's scalp.  The physical findings 
appear thorough and complete, particularly in light of the 
extensive efforts of the April 2009 VA examiner, as detailed 
below.  The Board therefore finds the VA examination results 
of record to be adequate for rating purposes. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

The Board notes that the criteria for rating scars were 
recently revised, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805).  However, the criteria 
as amdended are specifically indicated to apply to all 
applications for benefits received by VA on or after October 
23, 2008.  Id.  Because the Veteran's claim was received in 
November 2003 (and clarified in January 2004), and therefore 
was pending before October 28, 2008, his claim will only be 
evaluated under the rating criteria made effective from 
August 30, 2002.  Although the Veteran may request review of 
his increased rating claim under the criteria as effective 
October 23, 2008, irrespective of whether his disability has 
worsened since the last review (Id.), he has not done so at 
this point in time.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, staged ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, and 7805, as in effect from August 30, 2002, for claims 
filed prior to October 23, 2008, the regulations for rating 
of disfigurement of the head, face or neck; superficial and 
unstable scars; superficial and painful scars; and scars that 
limit the function of an affected part of the body, are as 
follows:

Diagnostic Code 7800, Disfigurement of the head, 
face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement:  rate at 80 
percent.

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement:  rate at 50 
percent.

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement: rate at 30 
percent.

With one characteristic of disfigurement: rated 
at 10 percent.

Note (1):  The 8 characteristics of 
disfigurement, for purposes of evaluation under § 
4.118, are:  Scar 5 or more inches (13 or more 
cm.) in length.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface contour 
of scar elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.


Diagnostic Code 7803:  Scars, superficial, 
unstable:  rate at 10 percent.

Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.


Diagnostic Code 7804, Scars, superficial, painful 
on examination:  rate at 10 percent.

Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
§ 4.68 of this part on the amputation rule.)


Diagnostic Code 7805, Scars, other:   Rate on 
limitation of function of affected part.

See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, as effective from August 30, 2002.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service treatment records of hospitalization in June 1967 
state that the Veteran was hit by a mine, and received 
multiple injuries, including a fracture of the right radius, 
a laceration of the scalp, a lumbosacral strain, and a 
perforation of the right tympanic membrane.  A report of 
physical examination includes a finding of small laceration 
of the right forehead.  An abbreviated clinical record also 
includes as finding of small laceration of the right 
forehead.  Extensive records of treatment and hospitalization 
otherwise focused on treating the fracture of the right 
radius and evaluating the Veteran's hearing and perforated 
right tympanic membrane.

A service treatment dated in March 1968 indicates that the 
Veteran was recovering from a mine blast in June 1967.  By 
history, it was indicated that among his injuries was a 
laceration of the scalp.  

No mention of the laceration of the scalp was made in the 
October 1968 service discharge examination or at the medical 
history provided in connection with the October 1968 service 
discharge examination.  The Board does note, however, that 
the service discharge history includes a notation that the 
Veteran was hit on the head with a coke bottle in August 
1968.

At a VA neurological examination in October 1969, the Veteran 
was noted to have a scar that was somewhat elevated on the 
right parietal scalp.  This was the only finding with respect 
to scarring of the head, face, or neck in the multiple VA 
examinations provided in October 1969.  

In a rating decision dated in December 1969, the RO granted 
entitlement to service connection for, among other 
disabilities, a scar of the right lower parietal scalp, and 
assigned a noncompensable rating, effective the date of the 
Veteran's discharge from service.

In correspondence dated in November 2003 (as clarified by a 
report of contact dated in January 2004), the Veteran sought 
increased ratings for his service-connected scars. 

At a February 2004 VA examination, the Veteran provided a 
history of having been injured by a grenade while in Vietnam, 
which caused a scalp injury.  By history, he related that in-
service treatment included retrieval of what were thought to 
be all of the grenade fragments from his scalp and that the 
wound was covered in butterflies, but no sutures were used.  
He stated that he seemed to heal up, but a few years later a 
small metal fragment was extruded from the injury site 
spontaneously, and since that time he had experienced no 
symptoms whatsoever over the scalp scar.  The diagnosis was 
scalp scar, asymptomatic.  On examination, over the "left" 
temporal-parietal area of his scalp, there was a 2 cm by 1 mm 
well-healed, flat, nonadherent, nontender scar with overlying 
alopecia without any palpable subcutaneous abnormalities.

In June 2007 this matter was remanded by the Board to the 
Agency of Original Jurisdiction for a VA examination, in part 
to address the confusion created by the February 2004 VA 
examination report, insofar as there were no findings 
pertaining to the right side of the Veteran's scalp, but 
there was a finding of a current scar on the left temporal 
area of the Veteran's head.

At a VA examination in April 2009, the Veteran stated that 
the scar on his scalp did not bother him.  He indicated that 
it was a residual of a shell-fragment wound from a grenade 
while in Vietnam and that there was no infection.  On 
physical examination, he pointed to the general area where he 
thought the scar was.  The examiner was unable to find any 
scar in this area.  According to the examination report, the 
VA examiner and the Veteran's wife, who was also present at 
the examination, searched the Veteran's entire scalp and did 
not see a scar.  There was no discoloration, no 
hypopigmentation or hyperpigmentation, no depression, and no 
identifiable scar on the scalp.  

However, at the April 2009 VA examination, the Veteran did 
have a scar in the left temporal area.  This measured three 
centimeters in length.  It was well-healed and nontender.  It 
was not adherent to underlying tissue.  The skin texture was 
normal.  The scar was stable.  There was no elevation of the 
surface contour of the scar.  There was slight depression of 
the scar, but the scar was superficial and not deep.  There 
was no inflammation, edema, or keloid formation.  There was 
no gross distortion or asymmetry of any feature of the 
forehead.  There was no induration or inflexibility of the 
skin.  There was no limitation of function caused by the 
scar.  There was no disfigurement caused by the scar of the 
left temporal area.  

The examiner asserted that their was no right lower parietal 
scar identified.  He reiterated that he could not find the 
area on palpation, and that the Veteran's wife could not 
locate the scar.  He elaborated that he did not see any scar 
visible other than the scar of the left temporal area.  The 
diagnoses were 1) no scar of the scalp, and 2) left temporal 
scar, with no disfigurement, so that color photographs were 
not required for purposes of the examination.

The Board acknowledges some confusion, which appears 
unresolvable at this point in time, as to whether the 
Veteran's in-service injuries included a laceration of the 
right forehead, or of the right lower parietal scalp, or 
both; and whether such injury or injuries were sustained as a 
result of the land mine blast or of a separate grenade 
injury, or both.  However, what is not in dispute is that the 
wound or wounds were on the right side of the head, and that 
there is currently no scar or other residuals of such wounds 
on the right side of the Veteran's head.  When asked to point 
to the area of the service-connected scar at his April 2009 
VA examination, the Veteran pointed to the general area, and 
neither the VA examiner nor the Veteran's wife could find any 
scar in that area of the Veteran's scalp, or, for that 
matter, on any area of the scalp.  The Veteran described the 
area of the original injury as asymptomatic.

The Board further acknowledges the fact that there is a scar 
of the left temporal area of the Veteran's head.  There is no 
history provided of an injury to the left side of the head 
during service, however, and no evidence or contention that 
the injury or injuries to the Veteran's head in service were 
not in fact on the right side of his head.  The service 
treatment records and the October 1969 VA neurological 
examination report both indicate a laceration and scar to 
have been on the right side of the Veteran's head.

With these preliminary complications acknowledged, the 
determinative fact in this case is that there are currently 
no ascertainable residuals of a scar of the right side of the 
Veteran's head.  The April 2009 VA examiner, with the 
assistance of the Veteran's wife, and with guidance from the 
Veteran as to where the original injury was, appears to have 
made a very diligent effort to find the scar of the Veteran's 
right scalp but could not find a scar on any area of the 
Veteran's scalp.  His examination report reflects a diligent 
examination of the Veteran's scalp and includes a thorough 
and highly probative report as to his findings.

As such, in the absence of any current ascertainable 
residuals of a service-connected scar of the right lower 
parietal scalp, the Board finds that there is no 
disfigurement, no instability, and no pain, and no limitation 
of function of the affected part associated with the scar.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803, 7804, 
7805.   Accordingly, the criteria for a compensable rating 
are not met, and entitlement to a compensable rating for a 
service-connected scar of the right lower parietal scar is 
not warranted.  See 38 C.F.R. § 4.31 (in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to a compensable evaluation for a service-
connected right lower parietal scalp scar is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


